Citation Nr: 0728189	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-18 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right trochanteric 
bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967, and from May 1991 to April 1992.  The veteran also had 
substantial service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran's right hip disorder was first manifested many 
years after service and has not been medically related to his 
service. 


CONCLUSION OF LAW

Right trochanteric bursitis was not incurred or aggravated in 
the veteran's active duty service or periods of training.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In September 2005, 
the veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Although these 
compliant notices were delivered after the initial denial of 
the claim, the AOJ subsequently readjudicated the claim based 
on all the evidence in June 2004 and March 2007, without 
taint from prior adjudications.  In April 2007, the veteran 
confirmed that he had no further evidence to submit.  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim and a medical opinion 
has been sought.

Service Connection

The veteran seeks service connection for a right hip 
disorder, which he contends initially manifested in service.  
Specifically, he has alleged that his hip pain is a direct 
result of a 1992 motor vehicle accident while on active duty.  
See Notice of Disagreement, received in October 2002.  He 
also contends that there were various incidents in physical 
training during his National Guard service where he felt he 
injured the hip, e.g., falling in a gopher hole.  See 
personal statement, dated in April 2004.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or for injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).  

The medical evidence establishes that the veteran has a 
current diagnosis of right trochanteric bursitis.  See VA 
examination report, dated in February 2006.  The next 
question is whether there was an event or injury in service 
referable to the right hip.  Service medical records from the 
veteran's first period of active duty, from April 1965 to 
April 1967, have been reviewed.  Those from his active duty 
from May 1991 to April 1992 are unavailable.  However, the 
veteran's National Guard medical records, dated from 
September 1978 to January 2001 are of record and have been 
reviewed.  

These records are negative for complaints or treatment of 
right trochanteric bursitis or any symptom of a right hip 
disorder.  The veteran's February 1967 separation examination 
found the musculoskeletal system normal.  Periodic 
examinations during the veteran's National Guard service are 
all negative for complaints, treatment, or diagnosis 
referable to the hip.  See exams and reports of medical 
history dated in September 1978, March 1984, April 1988, 
April 1991, August 1995, and January 2001.  Base clinical 
records during the veteran's National Guard service document 
treatment for other, non-related medical complaints; however, 
these records do not demonstrate any hip disorder.  Thus, 
while the veteran has argued that he did experience hip pain 
and seek treatment for the same during his physical training, 
that allegation is not found to be credible, as it is not 
confirmed by the wealth of available service medical records.   

The Board recognizes that the medical records surrounding the 
veteran's treatment for injuries sustained in a March 1992 
motor vehicle accident while on a period of active duty are 
unavailable; there are, however, concurrent private treatment 
records dating from two months after the accident, at which 
time he began to have residual pains.  These concurrent 
records confirm, however, that that pain was not in fact in 
the hip.  It was primarily neck and shoulder pain, with some 
upper extremity involvement.  See VA outpatient clinical 
records dated in May and August 1992; see also records from 
January and February 1993 from the Southeastern Neuroscience 
Institute and the University of Florida College of Medicine, 
Neurology Department.  

In fact, the treatment records show that the first documented 
instance of right hip pain was at VA in July 1996, more than 
four years after the veteran's motor vehicle accident in 
service.  At that time, an acute musculoskeletal strain of 
the right hip was noted, and the veteran was instructed to 
rest and put ice on it.  No further mention of the right hip 
is made until March 1999, when the veteran's treating 
physician at the Southeastern Neuroscience Institute ordered 
a pelvic x-ray to confirm whether there was shortening of 
either leg that may be causing lumbosacral spine pain.  The 
resultant April 1999 x-ray demonstrated that the right hip 
joint spaces were intact without arthritic narrowing.  There 
was no destructive or arthritic changes of the bone structure 
of the hip.  

Records dating from January 2001 from Orange Park Medical 
Center appear to be the first indication of chronic hip pain, 
at which time a diagnosis of trochanteric bursitis was 
rendered.  An x-ray confirmed that there was a dumbbell 
shaped calcific density posterior and lateral to the right 
hip joint.  There was no distortion to the hip joint itself.  
The cartilage space was well maintained and the articular 
surfaces were smooth.  The radiologist noted that the 
etiology of the density was unknown, but could have been a 
"form of repair from an infected lymph node, for instance."  
He further noted that it "did not look like a traumatic 
event," further labeling it an "incidental finding," 
unrelated to the veteran's trochanteric bursitis.  Subsequent 
treatment records show that the veteran frequently presented 
with pain in the right hip.  Although a March 2002 clinical 
note indicated degenerative joint disease of the hip, it did 
so based on the symptoms of pain, rather than x-ray evidence. 
There is no objective evidence of record of actual 
degenerative changes or arthritis. 

The veteran underwent a VA examination in February 2006 to 
determine the nature of his hip disorder and whether it was 
related to any injury he may have sustained in the 1992 motor 
vehicle accident.  Examination revealed no underlying hip 
pathology and the diagnosis of trochanteric bursitis was 
noted by history.  After reviewing the claims file, the 
examining physician concluded that the occasional flare up of 
bursitis was at least as likely as not secondary to the 
veteran's chronic low back strain, as he had associated 
sciatic pain with that disorder, which can put increased 
stress on the right hip and particular the bursa, causing 
pain.  

This opinion is found to be credible as it is supported by 
the extensive medical evidence of record, to include the 
absence of recurring complaints of hip pain until 2001, long 
after the veteran's periods of active duty and his 1992 
accident.  It is also the sole medical opinion on the 
etiology of the veteran's hip pain, and finds in favor of a 
link to a non-service-connected disability.  The veteran 
argues that the January 2001 x-ray report rebuts this 
opinion, as he believes it stands for the proposition that 
the hip calcification is unrelated to the back pain.  That, 
however, is not what the report says.  It merely indicates 
that the density is an incidental radiographic finding, not 
related to the trochanteric bursitis.  

Given the opinion relating the veteran's current hip pain to 
a non-service connected disability, and in light of the 
concurrent medical evidence showing many years between his 
service and his complaints of pain, the preponderance of the 
evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
Service connection is not warranted.


ORDER

Entitlement to service connection for right trochanteric 
bursitis is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


